FILED
                           NOT FOR PUBLICATION                              APR 07 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BALJIT SINGH DHANOTA,                            No. 05-75978

             Petitioner,                         Agency No. A036-872-284

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 12, 2010 **
                             San Francisco, California

Before: B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Petitioner Baljit Singh Dhanota seeks review of a decision by the Board of

Immigration Appeals that held that his state felony conviction for possession of

methamphetamine with intent to sell, in violation of California Health and Safety

Code § 11378, was a “drug trafficking crime” which constitutes an “aggravated

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
felony” under federal law, rendering him statutorily ineligible for cancellation of

removal. Dhanota argues that “drug trafficking crime,” as defined by 8 U.S.C. §

1101(a)(43)(B), requires the use of a firearm and thus the state criminal statute,

which has no such element, is broader than the federal statute. He relies in

particular on the reference in § 1101(a)(43)(B) to 18 U.S.C. § 924(c) as a whole,

arguing that because § 1101(a)(43)(B) fails to contain a more precise reference to §

924(c)(2), Congress intended to incorporate all subsections of § 924(c) in the

definition of “drug trafficking crime.” We rejected exactly this argument in our

recent decision in Lopez-Jacuinde v. Holder, No. 07-72046, __F.3d __ (9th Cir.

2010).

         PETITION DENIED.